TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00455-CR


Emanuel Aaron Padilla, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 57465, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Emanuel Aaron Padilla pleaded guilty to possessing over four grams of
methamphetamine with intent to deliver and was placed on deferred adjudication community
supervision.  See Tex. Health & Safety Code Ann. § 481.112 (West 2003).  The State
subsequently moved to adjudicate, and at a hearing on the motion, appellant pleaded true to the
State's allegations.  The district court adjudged him guilty and assessed punishment at fifteen
years in prison and a $7,675 fine.
In his sole point of error, appellant urges that the trial court erred by placing in its
judgment an order that appellant pay court costs, attorney fees, fines, and restitution as a condition
of parole.  The State concedes the error and agrees with appellant that the judgment should
be reformed.  The district court's judgment is modified to reflect that the court recommends, rather 

than orders, that Padilla pay court costs, attorney fees, and the fine as a condition of parole.  See
Bray v. State, 179 S.W.3d 725, 728 (Tex. App.--Fort Worth 2005, no pet.).  The court did not
impose restitution.
		As modified, the judgment of conviction is affirmed.

 
						__________________________________________
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Modified and, as Modified, Affirmed
Filed:   February 2, 2007
Do Not Publish